 GTE LENKURT, INC.473GTE Lenkurt,IncorporatedandInternational Broth-erhood of ElectricalWorkers,AFL-CIO, CLC,Petitioner.Case 28-RC-2492March 7, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOPursuant to a Stipulation for Certification UponConsentElectionapprovedApril 12, 1973, anelection by secret ballot was conducted on June 29,1973, under the direction and supervision of theRegional Director for Region 28 in the stipulatedunit.At the conclusion of the election, the partieswere served with a copy of the tally of ballots, ofwhich 407 were for the Petitioner and 358 wereagainst.There were 20 challenged ballots, whichnumber is not sufficient to affect the results of theelection.Thereafter, theEmployer filed timelyobjections to the conduct of the election, duly servinga copy on the Petitioner.Pursuant to Section 102.69(c) of the Board's Rulesand Regulations,Series8, as amended, the RegionalDirector conducted an investigation and on Septem-ber 19, 1973, issued his Report on Objections,attached hereto in pertinent part as Appendix. Herecommended that Employer's Objections 4 and 5and the Employer's Supplement to Objections beoverruled in their entirety and that Objections 1, 2, 3,and 8 be overruled only to the extent that they do notrelate to the job comparisons made in Petitioner'shandbill of June 25. He also ordered that a hearingbe directedon issuesraised by Objections 6 and 7,that portion of Objections 1, 2, 3, and 8 concerningthe June 25 handbill making a wage comparisonbetween two job classifications of the Employer andtwo other Albuquerque companies, and certain otheralleged conduct brought to his attention during theinvestigationof the objections.Thereafter, theEmployer filed timely exceptions to the report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.iChairman Miller would not overrule that portion of Objection I whichalleged that the Union misrepresented to the employees that a supervisorhad threatened two employees with reprisals if they failed to attend anEmployer meeting The Regional Director's investigation revealed that thesupervisor merely asked one employee to attend the meeting despite herillness.The Chairman,contrary totheRegional Director, would notcharacterize Petitioner's statement as "legitimate campaign propaganda",however he would reserve ruling on whether it constitutes misrepresentationsufficient to set aside the election until a complete factual context on theissues sent to hearing are developed therein Furthermore, in addition tothose issues recommended for hearing by the Regional Director,he wouldalso include those issuesraised byObjections I, 2, and 3, insofar as suchobjections allege misrepresentation of the sick-leave policy at one of theUpon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The following employees, as stipulated by theparties, constitute a unit appropriate for the purposesofcollectivebargainingwithin themeaning ofSection 9(b) of the Act.All production and maintenance employees con-sisting of grade one through seven employees;excluding office clerical employees, plant clericalemployees, professional employees, technologists,expediters, timekeepers, guards, watchmen, firstline supervisors, and all other supervisors asdefined in the Act.The Board has considered the entire record in thecase, including the Regional Director's report, theexceptions, and brief, and hereby adopts the findingsand recommendations of the Regional Director'except as modified herein.The Board having duly considered the matter is ofthe opinion that in light of the Supreme Courtdecision inN. L. R. B. v. Savair ManufacturingCo., 414U.S. 270,the issuesraised by that portion of theEmployer's Additional Contentions relating to thealleged waiver of initation fees by Petitioner shouldalso be set for hearing.ORDERIt is hereby ordered that the Employer Objections 4and 5 and the Employer's Supplement to Objectionsbe, and they hereby are, overruled in their entirety,and that Objections 1, 2, 3, and 8 be, and they herebyare,overruled only to the extent that they do notrelate to the job comparisons made in Petitioner'shandbills of June 25.IT IS FURTHER ORDERED that the issues raised byEmployer'sorganized plants, andby thealleged excessivepayments byPetitioner to its election observers that was considered by the RegionalDirector underthe heading"Additional Employer Contentions" in hisreportChairman Millerwould prefer to see the factsfully developed onthese issues before determining whether the alleged conduct might,inCoro,be sufficient to warrant setting aside the election.Accordingly,he wouldexpand the scope of the hearing to include full factual development andcredibilityresolutions on these two issues.MemberPenello would overrule theobjectionsinsofar as they allege amisrepresentation of the wage comparison as he would not continue toadhereto theHollywoodCeramicsrule(140NLRB221)(ModineManufacturing Company,203 NLRB No 77, fn 6). and,therefore,he wouldnarrow the scope of the hearing to eliminate this issue209 NLRB No. 91 474DECISIONSOF NATIONALLABOR RELATIONS BOARDObjections 6 and 7 and the above-noted portions ofObjections 1, 2, 3, and 8 pertaining to job compari-sons and the additional alleged conduct, as set forthin the Regional Director's report, shall be processedpursuant to the Regional Director's order and noticeof hearing with the addition that the said RegionalDirector be, and he hereby is, authorizedto issue anew date and time for such hearing.IT IS FURTHER ORDERED that the hearing shouldinclude, the issues raised by the Employer's allega-tion of a waiver of initiation fees by Petitioner, andthe hearing officer, as to this shall issue a report ofthe facts thereon without any recommendations orconclusions of law.APPENDIXTHE OBJECTIONS1.During the week preceding the election of June29, 1973, Petitioner promulgated, distributed anddisseminated to members of the voting unit false and,misleading campaign material to which the employerhad no opportunity to make an effective reply. Saidmaterial contained substantial and material misre-presentations of fact which petitioner knew to befalse and/or misleading and which was intentionallypromulgated by the petitioner to mislead voters inthe unit.2.During the campaign, Petitioner promulgated,distributed and disseminated to members of thevoting unit false and misleading campaign materialwhich was not disclosed to the Employer and whichwas discovered by the Employer only on the day ofthe election or so close to the election that theEmployer had no opportunity to make an effectivereply.Saidmaterial contained substantial andmaterial misrepresentations of fact, which Petitionerknew to be false, and/or misleading, and which wasintentionallypromulgated by the Petitioner tomislead voters in the unit.3.During the campaign, Petitioner promulgated,distributed and disseminated to members of thevoting unit false and misleading campaign material.Saidmaterial contained substantial andmaterialmisrepresentationsof fact, which Petitioner knew tobe false, and/or misleading, and which was inten-tionally promulgated by the Petitioner to misleadvoters in the unit.4.During the campaign and specifically duringtheweek preceding the election on June 29, 1973,Petitioner instigated and carried out a concertedeffort to influence and polarize improperly the votersin the unit by means of and with the assistance ofoutside religious groups and individuals connectedtherewith. This conduct had the effect of interferingwith the rights of the employees freely to electwhether or not they wished to be represented by thePetitioner and more particularly with the laboratoryvoting conditions required by the National LaborRelations Board in a representation election.5.During the campaign and specifically duringthe week preceding the election on June 29, 1973, thePetitioner instigated and carried out a concertedeffort to influence and polarize improperly the votersin the unit by means of and with the assistance ofoutside community pressures. This conduct inter-fered with the rights of the eligible voters freely toelect whether or not they wished to be represented bythe Petitioner and more particularly with the labora-tory voting conditions required by the NationalLabor Relations Board in a representation election.6.During the campaign, Petitioner, through itsagents and supporters, threatened and coerced unitmembers to support itscause.Several voters in theunit were threatened that they would lose their jobsunless they supported and voted for Petitioner. Thesethreats caused an atmosphere of confusion and fearsurrounding the election, and had a substantial andmaterial effect on the outcome of the election.7.During the day of election, June 29, 1973,Petitioner engaged in coercive, threatening and otherprohibited electioneering, which had a substantialand material effect on the outcome of the election.8.On the day of the election and during the weekbefore the election, Petitioner promulgated anddistributed to members of the voting unit, campaignmaterialwhich contained promises of benefitsand/or threats of detriments, which were intended toinfluence improperly the members of the unit andwhich had a substantial and material effect on theoutcome of the election.THE SUPPLEMENT TO OBJECTIONSDuring the campaign, and particularly during theperiod immediately prior to the election, and onelection day, June 29, 1973, Employer supervisorypersonnel engaged in activities on behalf of theIBEW, AFL-CIO(union) including organizing,advocacy, and the giving of advice and instructionsto their employees to vote in favor of the AFL-CIO,bywhich employees were induced, coerced andcaused to favor the union, sign cards for the union,and vote in favor of the union, and which interferred[sic]with the laboratory voting conditions requiredby the National LaborRelationsBoard in arepresentation election, all of which was unknown tothe Employer until after the election.Objections Numbered], 2, and 3:These numbered objectionsallege the distribution GTE LENKURT, INC.and dissemination of misleading literature during thepre-electioncampaignby thePetitioner. In itsstatement of position submitted in support of itsobjections,the Employer specifically objects to anumber of Petitioner'shandbills and mail distrib-utions.The objected to literature is attached heretoasExhibitsA through J. Much morecampaignmaterial was distributed by both parties before theelection butI find it unnecessaryto encumber thisreport by attaching all of it.On June 25 the Petitioner distributed to theemployees a handbill attached hereto asExhibit A.The distribution was made to the employees at theEmployer's plant. A portion of that handbill makes awage comparison between the assembler and testerjobs at the Employer and two other Albuquerquecompanies,Sandia Corporation and General Elec-tric.The Employer maintains that the jobs are notcomparable and has submitted evidence in supportof this contention.The Petitioner,on the other hand,maintains that the jobs are comparable and hassubmitted evidence in support of its position.Additionally,thePetitionermaintains that theEmployer had an ample opportunity to respond tothe handbill because it was distributed on Monday,June 25,and the election was not conducted untilFriday,June 29.The Employermaintains that it didnot have an opportunity to respond because of thedifficulty in obtaining statistics and other informa-tion concerningthe jobsin question.Ihave carefully considered all evidence disclosedby the investigation concerning this portion of thehandbill and find that it raises issues of fact andcredibilitywhich can best be resolved by a hearing.Accordingly, I will direct that a hearing be conduct-ed concerning this portion of the June 25 handbill.The Employer also objects to the remainder of theJune 25 handbill.Just below the above-mentionedwage comparison,a portion of the handbill statesthat the Petitioner guarantees that there will never bea strike attheEmployer'sAlbuquerque facilityunless the Albuquerque employees vote to have sucha strike.The Employermaintains that the Petition-er'sconstitution gives the International Presidentauthority to call a strike and that,therefore, thehandbill contains a material misrepresentation. Areading of the Petitioner'sconstitutiondiscloses,however,that the International President does nothave the authority to call a strike, but only theauthority to approve a strike which has already beenvoted upon by the local union.I find,therefore, thatthis portion of the handbill contains no misrepresen-tationof a materialfactbutmerelyconstitutescampaignrhetoric which wouldnot warrant eithersetting aside the election or conducting a hearing.The Employer also objects to the reverse side of the475June 25 handbillwhere the Petitioner refers to.theEmployer'sBurnaby,Canada,plant,and an allegedwage cut institutedby the Employersome years agoafter a decertification election.The Employer con-tends that it did not cut wages at the plant as allegedby thePetitioner in its handbill.As notedabove, thehandbill in questionwas distributed on June 25. Theinvestigation disclosedthat the Employer,on June26,distributedto its foremen and supervisors adocumentheaded "Fact Sheet No.9," wherein theEmployer fullyset forth its position concerning theallegationsof thePetitioner contained in the hand-bill.Additionally,there is evidence that this FactSheetwasused byforemen and supervisors todiscusswithemployees the Employer'spositionconcerning the alleged wage cut referred to in thehandbill. In any case,it is clear,since theEmployerdid prepare the above Fact Sheet,that theEmployerhad an ampleopportunityto respond to this portionof the handbill. SeeHollywood Ceramics Company,Inc.,140NLRB 221, andModineManufacturingCompany,203 NLRB No. 77. Accordingly, I findthat this portionof the handbill does not raise anyissue of factor credibilitywhich wouldwarrantsetting aside the election or conducting a hearing.The Employeralleges a misrepresentation in ahandout ofthe Petitionerof June 26,attached heretoas Exhibit B. A portion of the objected to handbillstatesthat directorsand officersof the Employerhave a contract withtheEmployer.Employermaintains that nodirectoror officerof the Employerhas a contractwith it. The Petitionerpresentedevidencewhichindicates that in the past certaindirectors have had deferredcompensation agree-ments withthe Employer.I find, in any case, that thealleged misrepresentation,if in fact it was a misrepre-sentation, was so minor and immaterial as to havehad no impact on the election or to warrant ahearing.Additionally,I find thatthe Employer hadan adequateopportunityto respondto thisportion ofthe Petitioner's handbill.Hollywood Ceramics, supra,andModine Manufacturing, supra.Accordingly, I willnot directthat a hearing be heldconcerning thisallegation.The Employer objects toPetitioner's handout ofJune 27,attached hereto asExhibit C,wherein thePetitioner quotes various presidentsof the UnitedStates and the positions of various churches concern-ing unionization.Additionally,the handout containsapurportedquotationfrom the National LaborRelationsAct, "it shallbe thepolicy of the UnitedStatesGovernment to encourage collective bargain-ing." I have carefully scrutinized this handbill andfind that it contains no material misrepresentationsbut is legitimate campaign propaganda, even thoughthe quoted matter is a one sentencesummary of 476DECISIONSOF NATIONALLABOR RELATIONS BOARDlanguage contained in the preamble to the Act andnot an exact quote.Hollywood Ceramics, supra,andModineManufacturing, supra.In any case, thisparticular handbill was initially distributed by thePetitioner on or about March 10, 1972, so it is clearthat the Employer, if it felt this handbill containedany misrepresentation, had in excess of 15 months tomake a response to such alleged misrepresentation.Accordingly, I find that this allegation raises no issueof fact or credibility which would warrant settingaside the election or conducting a hearing.The Employer also objects to the Petitioner'shandbill of June 28,3 specifically the portion thereofwhich states that certain of the Employer's employ-eesareeligiblefor food stamps. Investigationdisclosed that for several months prior to theelection, the Petitioner had taken the position thatcertain of the Employer's employees were paid wageswhich would qualify them for food stamps. Althoughthe Employer's statement of position maintains thatthe Petitioner made a claim thatallof the Employer'semployees were eligible for food stamps, the investi-gation has failed to disclose any evidence that thisstatement was ever made. I find, therefore, that therehas been no material misrepresentation made by thePetitioner in its assertion. Further, the Employer hadan adequate opportunity to respond to this allegationof the Petitioner.Accordingly, I find that thisallegation raises no issues of fact or credibility whichwould warrant setting aside the election or conduct-ing a hearing.Also contained in the Petitioner's distribution ofJune 28 to employees is a statement that "theCompanytoldyou that a couple of people got fired atthe Automatic Electric plant, Chicago, `for refusingtopay union dues.'Itwasn't the truth!"ThePetitioner then published a telegram received fromthe union in Chicago where it states that no suchterminations took place. The investigation disclosedthat this portion of the handbill was in response to ahandbill that the Employer distributed a few dayspreviously wherein the Employer had stated in partthat "it costs to belong to the IBEW!" The handbillfurther stated, "[T]urn inside and you'll see at aglance thatyoupay with yourjob . . .if you don'tpay yourdues!" Ifind that a reading of bothhandbills provides merely an example of the give andtake on both sides of legitimate pre-election propa-ganda.HollywoodCeramics, supra,andModineManufacturing, supra.Accordingly, I find that Peti-tioner's handbill of June 28 raises no issue of fact orcredibilitywhich warrants setting aside the electionconducted or conducting a hearing.The Employer also alleged that in early June the3Attached hereto as Exhibit D [onutted14Attached hereto as Exhibit E [omitted].Petitioner distributed by mail to the employees aquestionnaire4asking the employees what theywould like to have in the way of a collective-bargaining agreement. The results of this question-nairewere distributed by the Petitioner to theemployees on June 28.5 The Employer maintains thatthe results imply that 516 people in the unit weresupporting the Petitioner, and states that it had noway of checking the validity or accuracy of thestatisticspublished on June 28. The investigationdisclosed no evidence to indicate that the survey wasconducted in any unlawful or improper manner orthat the results were invalid or inaccurate. Accord-ingly, I find that this allegation raises no issue of factor credibility which would warrant setting aside theelection or conducting a hearing.The Employer objects to a "truth tape" used by thePetitioner on June 28. Such tapes were regularlyplayed by the Petitioner during the course of thecampaign. The tapes were played when the telephonenumber at the Petitioner's hall was dialed. Atranscript of the tape in question is attached heretoasExhibitG. The Employer maintains that thesecond paragraph of the tape which refers toforeman Frank Smalley is objectionable in that itindicates that Smalley threatened employees withadverse consequences if they failed to attend anemployee meeting at the Employer's plant on June27.Although Smalley did urge one employee whowas ill to attend the meeting with all the otheremployees, he did not threaten the employee. I findthat the tape is an example of legitimate campaignpropaganda and the statements therein do notwarrant setting the election aside.Hollywood Ceram-ics, supra,andModine Manufacturing, supra.Accord-ingly, I recommend that the objection to the use ofthe June 28 truth tape be overruled.The Employer also objects to an alleged misrepre-sentation of the sick leave policy at the Employer'splant in San Carlos, California, where the employeesare represented by a constituent local union of thePetitioner. The only evidence presented in support ofitsallegation is an alleged statement made by arepresentative of the San Carlos local at a meeting ofemployees. The employee presented by the Employeras a witness to the alleged statement states that theUnion official in question said, "[I]f I have ahangoverMonday morning and don't feel likecoming in, I just don't show up and I get my payanyway. And if I don't feel like going in on Tuesdayand Wednesday, I get paid for sick leave even thoughIdon't show up." The Union official involved makesa clear and unequivocal denial of ever having made astatement similar to the one attributed to him by the5Attached hereto as Exhibit F [onutted ]. GTE LENKURT, INC.employee in question. The employee who makes theallegation in an affidavit taken by a Board agentstatesthat the official may have been joking and thensays, "[W]hen a guy makes a speech your mind driftsand I'm not sure that'swhat he said,I can't be sure,but it was like that." In an affidavit submitted by theEmployer the employee states that the statement was"something like the foregoing," referring to thealleged statement. The Employer presented no otherevidencethata statement similar to the one set forthabove was ever made at this meeting. Approximately100 employees attended the meeting where thealleged statement was supposedly made and only oneemployee alleges that anything like this statementwas made. 1 find that the evidence presented on thisissued by the Employer does not raise an issue of factor credibility which would warrant the conduct of ahearing. Accordingly, I find that this alleged misre-presentation does not raise a material issue whichwould warrant setting aside the election and it isrecommended that this portion of the Employer'sobjections be overruled.ADDITIONAL EMPLOYER CONTENTIONS:The Employer alleges, in his statement of position,that the Petitioner's election observers were paid for10 hours of work by the Petitioner for serving asobservers. The investigation disclosed that Petition-er's observers were paid their normal hourly rate, andthat at least two of them were paid 10 hours pay. TheBoard, in a similar situation, recently rules that suchpayment is not objectionable.Quick-shopMarkets,200NLRB No. 120. There, the Board foundunobjectionable a situation where a union paid itsobservers $15 for serving 4-1/2 hours as electionobservers, an amount which would be twice theirnormal pay. Here the employees received substan-tially less than twice their normal pay. Accordingly, Ifind that this allegation raises no issue of fact or477credibilitywhich would warrant setting aside theelection or conducting a hearing.The Employer also alleged that members of thePetitioner'sorganizing committee told employeesthat if they signed authorization cards on behalf ofthePetitioner an initiation fee would be waivedwhichwould otherwise be charged should thePetitioner be selected as the collective-bargainingrepresentative in the June 29 election.The investiga-tion disclosed conflicting evidence as to whether ornot this occurred.If such did in fact occur,I find thatitdid not interfere with the election as the offer wasnot conditioned on how the employee voted. The factthat an employee may or may not sign an authoriza-tion card does not in any way bind him as to how hemay cast his ballot. In any event, the Board hasfound,in situations such as this,that such conduct isnot objectionable even if a commitment to vote forthe union is required in exchange for the waiver ofinitiation fees.DIT-MCO,Incorporated,163 NLRB1019.Accordingly, I find that this allegation raisesno issues of fact or credibility which would warrantsetting aside the election or conducting a hearing.Also in its statement of position, the Employermakes an allegation of improper conduct on the partof one or more of the Board Agents who conductedthe election herein.In its statement,the Employercomplains of "prolonged conversations between theUnion's observers and one or more of the NLRBagents supervising the election.These conversations,although innocent,may well have been misconstruedby the voters in line who could infer some supportfor the Union's positionby theBoard."Ihavecaused an investigation to be made of this allegation,which investigation disclosed absolutely no evidencethat such conversations took place, or that anyobjectionable conduct of any kind was engaged in byany of the Board Agents involved in the conduct ofthe election.Accordingly, I find that this allegationraises no issue of fact or credibility which wouldwarrant setting aside the election or conducting ahearing.